MEMORANDUM OPINION
                                        No. 04-11-00282-CR

                                    Rodolfo C. VILLARREAL,
                                            Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                     From the 290th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2010CR8703
                             Honorable Melisa Skinner, Judge Presiding

PER CURIAM

Sitting:         Catherine Stone, Chief Justice
                 Steven C. Hilbig, Justice
                 Marialyn Barnard, Justice

Delivered and Filed: May 25, 2011

DISMISSED

           Rodolfo Villarreal entered into a plea bargain with the State, pursuant to which he

pleaded nolo contendere to aggravated assault against a public servant. The trial court imposed

sentence in accordance with the agreement and signed a certificate stating this “is a plea-bargain

case, and the defendant has NO right of appeal.” See Tex. R. App. P. 25.2(a)(2). Villarreal timely

filed a notice of appeal. The clerk’s record, which includes the trial court’s Rule 25.2(a)(2)

certification and a written plea bargain agreement, has been filed. See Tex. R. App. P. 25.2(d).
                                                                                      04-11-00282-CR


This court must dismiss an appeal “if a certification that shows the defendant has the right of

appeal has not been made part of the record.” Id.

       The court gave Villarreal notice that the appeal would be dismissed unless an amended

trial court certification showing he has the right to appeal were made part of the appellate record

within thirty days. See Tex. R. App. P. 25.2(d); 37.1; Daniels v. State, 110 S.W.3d 174 (Tex.

App.–San Antonio 2003, order), disp. on merits, No. 04-03-00176-CR, 2003 WL 21508347 (July

2, 2003, pet. ref’d) (not designated for publication). Villarreal’s appointed appellate counsel filed

a written response, stating she has reviewed the record and can find no right of appeal. After

reviewing the record and counsel’s notice, we agree that Villarreal does not have a right to

appeal. See Dears v. State, 154 S.W.3d 610 (Tex. Crim. App. 2005) (holding that court of

appeals should review clerk’s record to determine whether trial court’s certification is accurate).

We therefore dismiss this appeal. Tex. R. App. P. 25.2(d).



                                                      PER CURIAM

DO NOT PUBLISH




                                                -2-